Opinion by
Keeps, J.
The merchandise was entered as being free of duty under paragraph 1615, Tariff Act of 1930, and a bond was given for the production of the certificate of exportation within 6 months from the date of entry. A request was made upon the collector at Blaine for said certificate to be forwarded to Seattle, but the certificate was not received by the collector at Seattle until after the expiration of the bond and after the entry had been liquidated as dutiable under the appropriate paragraph of the tariff act. All of the other regulations of the Secretary of the Treasury regarding identification of returned American goods were complied with. From the record presented, and in view of the fact that Blaine is a subport of Seattle, it would seem that the information to be supplied was already at hand and the collector at Seattle would not require the production of information which was already a matter of record before him'. In any event, the court was of the opinion that any doubt as to the matter of extension of time having been granted should be resolved in favor of the importer inasmuch as the broker had done all that could be done in the matter of providing the certificate of exportation within the prescribed time. Judgment was entered in favor of the plaintiff.